internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp - plr-125903-00 date date number release date index number distributing sub sub sub sub sub controlled date date date date date date date date plr -125903-00 a business c business d state v w x state y z stock exchange a b c d e f g h i j dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for our review is substantially as set forth below plr -125903-00 distributing is incorporated in state y and is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has issued and outstanding one class of common_stock distributing common_stock which is widely held and publicly traded and one class of preferred_stock the shares of which are held by a in its various fiduciary capacities as co-trustee of distributing’s employee stock ownership and savings plans distributing wholly owns several domestic and foreign subsidiaries and directly and indirectly through its subsidiaries actively engages in business c and business d distributing indirectly owns percent of the stock of sub a state v corporation prior to engaging in the transactions described below distributing directly owned percent of the stock of sub and sub both of which are state v corporations and indirectly owned percent of the stock of sub a company organized under the laws of country w and sub a company organized under the laws of country x in connection with the transactions described below distributing purchased percent of the stock of sub and sub from distributing’s indirect wholly-owned subsidiaries that previously held such stock making sub and sub direct wholly-owned subsidiaries of distributing we have received financial information indicating that business c and business d each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has proposed separating business d from business c pursuant to the transactions described below collectively the split-off in order to alleviate certain fit and focus problems that currently obstruct the optimal development and performance of both business c and business d we have received information indicating that the separation of these businesses would therefore enhance their success accordingly the split-off has been proposed some of the steps of which have already been completed i on date distributing incorporated controlled state y corporation with one class of voting common_stock controlled common_stock ii distributing borrowed dollar_figurea the new debt from sub pursuant to a term promissory note dated as of date the term note the term note was due on date and was prepayable without penalty or premium distributing has used the proceeds from the new debt to pay down third-party debt of distributing iii distributing and controlled entered into a revolving credit facility dated as of date the revolving note pursuant to which controlled may borrow up to dollar_figureb the revolving note is available to fund controlled's general corporate purposes and will terminate when distributing no longer owns more than c percent of controlled's outstanding capital stock controlled is required to repay borrowings under the revolving note from cash flows from its operations as reduced by capital expenditures plr -125903-00 all amounts due under the revolving note will be repaid prior to consummation of the exchange_offer as defined in step viii below iv on date distributing contributed to controlled the assets comprising business d including the stock of sub sub sub and sub and controlled assumed certain liabilities including distributing’s obligations with respect to the new debt under the term note related to business d collectively the contribution controlled began operating as a separate legal entity on date v in connection with its assumption of the new debt controlled issued a substitute promissory note to sub in the principal_amount of dollar_figurea the substitute note controlled repaid the substitute note in full on date vi also as part of the contribution as of date controlled issued a debt obligation to distributing in the principal_amount of dollar_figured pursuant to the revolving note the initial revolving note balance distributing will use the proceeds from repayment of the initial revolving note balance to repay existing third-party debt of distributing within j months after the contribution vii on date the ipo closing date controlled was listed on the z stock exchange and sold e shares of controlled common_stock representing approximately f percent of its capital stock outstanding on that date in an underwritten initial_public_offering the ipo on date controlled sold an additional g shares of controlled common_stock to its underwriters pursuant to their exercise of an over-allotment option in connection with the ipo accordingly in total controlled sold h shares of controlled common_stock in connection with the ipo representing approximately i percent of its outstanding capital stock viii within j months after the ipo closing date distributing will distribute all of its shares of controlled common_stock in an exchange_offer the exchange_offer pursuant to which holders of distributing common_stock the shareholders will be given the opportunity to exchange shares of distributing common_stock for shares of controlled common_stock if the number of shares of controlled common_stock to be distributed exceeds the number of shares subscribed for pursuant to the exchange_offer ie if the exchange_offer is under-subscribed then distributing will distribute the balance of its shares of controlled common_stock to the remaining shareholders on a pro_rata basis if the number of shares of controlled common_stock to be distributed is less than the number of shares subscribed for ie if the exchange_offer is over-subscribed then distributing will distribute its shares of controlled common_stock to all subscribing shareholders in exchange for all or a portion of their distributing common_stock shareholders entitled to receive fractional shares of controlled common_stock will receive cash in lieu of such fractional shares the cash will be provided through a sale by an exchange agent of aggregated fractional shares of controlled common_stock on behalf of the shareholders entitled to receive such fractional shares the transactions in this step viii are collectively referred to as the plr -125903-00 distribution distributing and controlled and their respective subsidiaries are parties to agreements providing for i certain tax responsibilities and indemnities as well as indemnities for other liabilities associated with their respective businesses and ii certain transitional service arrangements for an interim period of time following the ipo closing date all of the agreements referred to in clause ii will terminate upon consummation of the distribution the following representations have been made regarding the split-off a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b distributing and controlled will each pay their respective expenses_incurred in connection with the split-off and related transactions c no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the fair_market_value of the controlled common_stock to be received by each shareholder tendering distributing common_stock in the exchange_offer will be approximately equal to the fair_market_value of the distributing common_stock surrendered in the exchange_offer e the years of financial information submitted on behalf of distributing is representative of distributing’s operations with respect to business c and business d and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted f immediately after the distribution the gross assets of distributing’s business c and controlled’s business d respectively will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of distributing and controlled respectively g following the distribution distributing and controlled will continue the active_conduct of their respective businesses independently and with their separate employees h the split-off is being carried out in order to alleviate certain fit and focus problems that currently obstruct the optimal development and performance of both business c and business d the split-off is motivated in whole or substantial part by this corporate business_purpose plr -125903-00 i there is no plan or intention by any shareholder that own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution j there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business l the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled within the meaning of sec_357 m the liabilities assumed within the meaning of sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred n the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction p no intercorporate debt will exist between distributing or any related_party and controlled or any related_party at the time of or subsequent to the distribution except for any indebtedness incurred in the ordinary course or for obligations resulting from agreements for shared services or facilities or pursuant to any indemnification rights q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction treasury regulations further distributing's excess_loss_account if any with respect to controlled stock or any direct or indirect subsidiaries of controlled will be included in income immediately before the distribution see sec_1_1502-19 plr -125903-00 r payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s neither distributing nor controlled is an investment_company as defined in sec_368 and iv t the split-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled u shareholders entitled to receive fractional shares of controlled common_stock will receive cash in lieu of such fractional shares the sale of aggregated fractional shares through an exchange agent if any such sale occurs is merely a method of rounding off fractional share interests will be undertaken solely for the purpose of saving the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled common_stock based solely on the information submitted and the representations set forth above it is held as follows the transfer by distributing to controlled of the assets of business d in exchange for controlled common_stock the transfer of the initial revolving note balance and controlled's assumption_of_liabilities including the new debt followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the assets of business d to controlled in exchange for controlled common_stock the transfer of the initial revolving note balance and controlled's assumption_of_liabilities including the new debt and the transfer of the proceeds from the new debt and from the repayment of the initial revolving note balance to distributing's creditors sec_361 b a and b and a no gain_or_loss will be recognized by controlled on the issuance of stock in connection with the contribution sec_1032 the basis of the assets received by controlled will be the same as the basis plr -125903-00 of such assets in the hands of distributing immediately prior to the transfer of the assets to controlled sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the controlled common_stock held by distributing to the shareholders in exchange for or with respect to all or a portion of their distributing common_stock sec_361 no gain_or_loss will be recognized by the shareholders upon their receipt of controlled common_stock in exchange for or as a distribution with respect to all or a portion of their distributing common_stock sec_355 the basis of the controlled common_stock in the hands of shareholders that exchange all of their distributing common_stock for controlled common_stock will be the same as the basis in the distributing common_stock exchanged therefor pursuant to the exchange_offer sec_358 in the case of shareholders that do not exchange all of their distributing common_stock for controlled common_stock the aggregate basis of the controlled common_stock received in the distribution and distributing common_stock in the hands of the shareholders immediately after the distribution will be the same as the basis in the distributing common_stock held by such shareholders immediately prior to the distribution allocated in proportion to the respective fair market values of the controlled common_stock and distributing common_stock in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled common_stock received by the shareholders will in each instance include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that such distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between controlled and distributing will be made in accordance with sec_1_312-10 and sec_1_1502-33 if a shareholder receives cash as the result of an independent exchange agent sale of a fractional share of controlled common_stock on behalf of the shareholder the shareholder will recognize gain_or_loss in an amount equal to the difference between the tax basis allocable to such fractional share interest and the amount of cash received if the controlled common_stock qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 plr-125903-00 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed about the federal_income_tax effects of the transfer of the stock of sub and sub to controlled on the above rulings this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed in accordance with the powers of attorney on file in this office a copy of this ruling letter is being sent to the taxpayer and to the second authorized representative sincerely yours associate chief_counsel corporate by michael j wilder senior technical reviewer branch
